NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2007-3124


                                WILLIAM A. COOK,

                                                          Petitioner,


                                         v.


                     MERIT SYSTEMS PROTECTION BOARD,

                                                          Respondent.


      William A. Cook, of Ogden, Utah, pro se.

      Joyce G. Friedman, Attorney, Office of the General Counsel, United States Merit
Systems Protection Board, of Washington, DC, for respondent. With her on the brief
were B. Chad Bungard, General Counsel, Rosa M. Koppel, Deputy General Counsel,
and Sara B. Rearden, Acting Associate General Counsel.

Appealed from: United States Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit
                                        2007-3124

                                   WILLIAM A. COOK,

                                                                 Petitioner,

                                            v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                                 Respondent.

                           __________________________

                           DECIDED: July 12, 2007
                           __________________________


Before MAYER and LOURIE, Circuit Judges and LINARES, District Judge. ∗

PER CURIAM.

       William A. Cook appeals the decision of the Merit Systems Protection Board,

dismissing his appeal as untimely filed. Cook v. Off. of Pers. Mgmt., DE-844E-06-0449-

I-1 (MSPB Nov. 7, 2006). Because Cook failed to file his appeal within 30 days of

receiving the Office of Personnel Management’s (“OPM”) final decision and he has not

demonstrated good cause for his delay, we affirm.

       Under 5 C.F.R. § 1201.22(b), an applicant for disability retirement benefits must

file his appeal with the board within 30 days after the effective date of the decision being

appealed or within 30 days after the applicant receives the board’s decision, whichever


∗
        Honorable Jose L. Linares, District Judge, United States District Court for the
District of New Jersey, sitting by designation.
is later. Cook does not dispute that he received OPM’s decision no later than March

2006. Because he did not file his appeal with the board until August 26, 2006, about

four months late, he may proceed only if he can establish good cause for the delay.

However, we find no error in the board’s conclusion that Cook failed to establish good

cause or exercise sufficient diligence in pursuing his appeal. The board properly found

that his medical conditions did not impair his ability to timely file. Even if his May 5,

2006, submission to OPM were deemed an improperly-filed board appeal, it was still

untimely by about one month, and therefore cannot establish good cause for the delay.

Moreover, even if OPM lost his claim file for some period of time and several employees

he was in contact with at the agency stopped working there while his claim was

pending, Cook does not explain how these facts excuse his failure to timely pursue his

appeal with the board, and we cannot infer good cause from them.




2007-3124                                  2